DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 6, 2021.  Claims 1-6 are pending.  Claim 1 is independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0036694 to Okuda et al. (hereinafter “Okuda”).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuda.
With respect to independent claim 1, Okuda discloses a control drive amount calculation unit configured to calculates a control drive amount in a state where the steering support control is executed, the control drive amount being a drive amount of the electric machine based on the target tire angle (see paragraph [0024]:  the slip angle of the tire decreases, and the lateral force does not have the characteristic of changing in approximate proportion to the steering torque as in the case of the high speed travel.); 
a steering drive amount calculation unit configured to calculates a steering drive amount related to a steering torque, the steering drive amount being a drive amount of the electric machine, the steering torque being a torque applied to the steering wheel by a driver (see paragraphs [0039] and [0041]: The electric power steering section 50 includes, as main parts, the above-mentioned steering mechanism 60 for steering steerable wheels W in accordance with steering operation of a steering wheel 61; a motor 70 which is incorporated into the steering mechanism 60 and generates steering assist torque.  he steering torque sensor 91 outputs a detection signal representing steering torque Ts. The steering torque sensor 91 detects, for example, the torsion angle of a torsion bar (not shown) disposed in an intermediate portion of the steering shaft 62 and detects the steering torque Ts from the torsion angle. The steering angle sensor 92 outputs a detection signal representing the steering angle θs of the steerable wheels W. The steering angle sensor 92 detects the rotational angle (rotational angle with respect to the neutral position) of the steering shaft 62 on the lower side of the torsion bar (not shown) where the steerable wheels W are present.); and 
a control unit configured to calculates a sum of the control drive amount and the steering drive amount as a cooperative drive amount and controls the electric machine based on the cooperative drive amount during steering movement of the driver in a state where the steering support control is executed (see paragraphs [0020], [0071] and [0074]: The lane keeping assist apparatus of the present invention assists the driver's driving by causing the steering mechanism to generate steering torque so as to cause the vehicle on which the apparatus is mounted to travel along the target travel line. For such assistance, the lane keeping assist apparatus comprises the target steering angle calculation means, the feedforward control variable calculation means, the steering angle detection means, the feedback control variable calculation means, the vehicle speed detection means, the feedforward control variable adjustment means, the final control variable calculation means, and the torque generation means.  In the lane keeping assist control, the driver's steering operation is assisted by applying a small steering torque so as to adjust the heading direction of the vehicle such that the vehicle travels near the target travel line. The heading direction of the vehicle can be adjusted mainly by generating a lateral force (lateral acceleration) at each of the tires of the steerable wheels W.  The lane keeping assist control can be performed well by both of feedforward control which is high in responsiveness and feedback control (hereinafter referred to as “FF+FB control”).).  
With respect to dependent claim 2, Okuda discloses wherein the control drive amount is a calculated feedforward control amount calculated by performing a feedforward control during steering movement of the driver in a state where the steering support control is executed (see paragraph [0013]:  feedforward control variable calculation means (102) configured to calculate, on the basis of the target steering angle (θs*), an FF target steering torque (TFF*) which is a feedforward control variable adapted to high speed travel).  
With respect to dependent claim 3, Okuda discloses wherein during steering movement of the driver in a state where the steering support control is executed, the control unit gives a notification to the driver if the tire angle changes relative to the target tire angle (see paragraph [0046], [0047] and [0050]: the steering torque generated by the motor 70 is set to a value which is enough to alert the driver to the necessity of steering operation; i.e., to a small value. It should be noted that the lane keeping assist apparatus may be configured to cause the vehicle to travel along the target travel line by means of automatic driving. The driving assist ECU 10 acquires, at predetermined intervals, information representing the steering torque Ts and the steering angle θs from the steering ECU 90 through the CAN 40.  The camera sensor 13 outputs to the driving assist ECU 10 lane information which represents these calculated values. It should be noted that the amount of deviation (in the width direction) of the position of the center of gravity of the vehicle from the target travel line Ld, which represents the offset D, may be the amount of deviation in the width direction of the vehicle or the amount of deviation in the width direction of the road.).  
With respect to dependent claim 4, Okuda discloses wherein during steering movement of the driver in a state where the steering support control is executed, if the tire angle changes relative to the target tire angle, the control unit outputs a drive amount of the electric machine related to a value obtained by adding a specified amount to the cooperative drive amount, and then outputs the cooperative drive amount of the electric machine (see paragraph [0044]:  Such a control operation for driving the motor 70 in response to an operation applied to the steering wheel by the driver (steering operation) to thereby facilitate the steering operation will be called “steering assist control.” In the steering assist control, basically, a target assist torque is set such that the target assist torque increases with an increase in the steering torque Ts. If necessary, in order to improve steering feel, a compensation torque is set on the basis of the steering angle θs or the steering angular speed which is the differential value of the steering angle θs, and the compensation torque is added to the target assist torque.).  
With respect to dependent claim 5, Okuda discloses wherein during steering movement of the driver in a state where the steering support control is executed, the control unit gives a notification to the driver if the tire angle changes relative to the target tire angle (see paragraph [0046], [0047] and [0050]: the steering torque generated by the motor 70 is set to a value which is enough to alert the driver to the necessity of steering operation; i.e., to a small value. It should be noted that the lane keeping assist apparatus may be configured to cause the vehicle to travel along the target travel line by means of automatic driving. The driving assist ECU 10 acquires, at predetermined intervals, information representing the steering torque Ts and the steering angle θs from the steering ECU 90 through the CAN 40.  The camera sensor 13 outputs to the driving assist ECU 10 lane information which represents these calculated values. It should be noted that the amount of deviation (in the width direction) of the position of the center of gravity of the vehicle from the target travel line Ld, which represents the offset D, may be the amount of deviation in the width direction of the vehicle or the amount of deviation in the width direction of the road.).  
With respect to dependent claim 6, Okuda discloses, wherein during steering movement of the driver in a state where the steering support control is executed, if the tire angle changes relative to the target tire angle, the control unit outputs a drive amount of the electric machine related to a value obtained by adding a specified amount to the cooperative drive amount, and then outputs the cooperative drive amount of the electric machine (see paragraphs [0020], [0071] and [0074]: The lane keeping assist apparatus of the present invention assists the driver's driving by causing the steering mechanism to generate steering torque so as to cause the vehicle on which the apparatus is mounted to travel along the target travel line. For such assistance, the lane keeping assist apparatus comprises the target steering angle calculation means, the feedforward control variable calculation means, the steering angle detection means, the feedback control variable calculation means, the vehicle speed detection means, the feedforward control variable adjustment means, the final control variable calculation means, and the torque generation means.  In the lane keeping assist control, the driver's steering operation is assisted by applying a small steering torque so as to adjust the heading direction of the vehicle such that the vehicle travels near the target travel line. The heading direction of the vehicle can be adjusted mainly by generating a lateral force (lateral acceleration) at each of the tires of the steerable wheels W.  The lane keeping assist control can be performed well by both of feedforward control which is high in responsiveness and feedback control (hereinafter referred to as “FF+FB control”).).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661